 

Exhibit 10.1 

 

Execution Version  

 



EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) is made as of November 10, 2017, by
and among TheStreet, Inc., a Delaware corporation (the “Company”), TCV VI, L.P.,
a Delaware limited partnership (“TCV VI”), and TCV Member Fund, L.P., a Cayman
Islands exempted limited partnership (“TCV Member Fund” and, together with TCV
VI, the “TCV Holders”). The Company and the TCV Holders are referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Investor Rights Agreement, dated as of November
15, 2007, by and among the Company and the TCV Holders (the “Investor Rights
Agreement”) and the Certificate of Designation, Preferences and Rights of the
Series B Preferred Stock of the Company dated as of November 15, 2007 (the
“Certificate of Designation”), as applicable.

 

RECITALS

 

WHEREAS, as of the date hereof, (i) TCV VI is the record holder of 5,455.95095
shares of Series B convertible preferred stock, par value $0.01 per share, of
the Company (the “Series B Preferred Stock”) and (ii) TCV Member Fund is the
record holder of 44.04905 shares of Series B Preferred Stock;

 

WHEREAS, the terms of the Series B Preferred Stock and the rights, preferences
and privileges attached thereto are set forth in the Certificate of Designation;

 

WHEREAS, the Company and the TCV Holders desire to exchange all of the shares of
Series B Preferred Stock held by the TCV Holders for an aggregate of (i)
6,000,000 shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) newly issued by the Company (the “Stock Consideration”) and (ii)
an amount in cash equal to $20,000,000 (the “Cash Consideration”), and agree to
certain other matters as set forth herein;

 

WHEREAS, the board of directors of the Company (the “Board”), having determined
that this Agreement and the transactions contemplated hereby are being entered
into by the Parties on arm’s-length terms and are advisable, fair to and in the
best interests of the Company, has, at a duly held meeting of the board,
authorized and approved this Agreement and the transactions contemplated hereby;

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, the Company proposes to issue and sell capital stock of the Company to
investors (the “Investors”) for cash in a private placement transaction (the
“Concurrent Private Placement”) pursuant to a securities purchase agreement (the
“Private Placement Agreement”); and

 

WHEREAS, such Concurrent Private Placement shall occur concurrently with, and be
conditioned on, the consummation of the transactions contemplated hereby.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual
representations, warranties, covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

 

Article I
TRANSACTIONS

 

1.1         Exchange.

 

(a)        Subject to and upon the terms and conditions of this Agreement, on
the Closing Date, in exchange for the consideration set forth in Section 1.2,
and upon delivery by the TCV Holders of the certificate or certificates
representing each such TCV Holder’s shares of Series B Preferred Stock, duly
endorsed for transfer to the Company or accompanied by a duly executed stock
power in favor of the Company, the Company shall (i) issue and cause to be
delivered book-entry shares representing the Stock Consideration to the TCV
Holders and (ii) pay to the TCV Holders the Cash Consideration. 



 

(b)       Upon completion of the transactions contemplated hereby, all of the
Series B Preferred Stock shall be cancelled and shall cease to exist and no
longer be outstanding and the Company shall promptly file a Certificate of
Elimination of such Series B Preferred Stock pursuant to Section 151 of the
General Corporation Law of the State of Delaware.

 

1.2         Consideration. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date, in consideration for the exchange of all of the
Series B Preferred Stock held by the TCV Holders, the aggregate consideration
payable to the TCV Holders in respect of such exchange shall consist of (i) the
Cash Consideration plus (ii) the Stock Consideration. The Cash Consideration
shall be paid, on the Closing Date, by wire transfer of immediately available
funds to one or more accounts designated by the TCV Holders in writing. The
Stock Consideration shall be satisfied by the issuance, on the Closing Date, to
the TCV Holders of that number of shares of Common Stock comprising such Stock
Consideration appearing opposite each TCV Holder’s name on Exhibit A attached
hereto and the delivery of book-entry shares representing such shares of Common
Stock to the TCV Holders.

 

1.3         The Closing.

 

(a)          The consummation of the transactions contemplated by this
Agreement, and the performance by the Parties of their respective related
agreements, covenants and obligations hereunder (collectively, the “Closing”)
will take place at the offices of Orrick, Herrington & Sutcliffe LLP at 405
Howard Street, San Francisco, California, at 10:00 a.m., New York time, on the
date hereof (or in such other manner or on such other date or time as the
Parties mutually agree) after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in clauses (b) and (c) below.

 

(b)          The obligations of the Company to the TCV Holders hereunder are
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the TCV Holders with
prior written notice thereof:

 

(i)       Each TCV Holder shall have executed and delivered this Agreement to
the Company; and

 



2 

 

 

(ii)      Each TCV Holder shall have delivered the certificate or certificates
representing such TCV Holder’s shares of Series B Preferred Stock, duly endorsed
for transfer to the Company or accompanied by a duly executed stock power in
favor of the Company.

 

(c)          The obligations of each TCV Holder to the Company hereunder are
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the TCV Holders’ sole benefit and may be waived by the
TCV Holders at any time in their sole discretion by providing the Company with
prior written notice thereof:

 

(i)       The Company shall have executed and delivered this Agreement to the
TCV Holders;

 

(ii)      The Company shall have issued and caused to be delivered book-entry
shares representing the Stock Consideration to the TCV Holders;

 

(iii)     The TCV Holders shall have received from the Company the Cash
Consideration; and

 

(iv)     The Company shall have consummated the Concurrent Private Placement on
the terms set forth in the Private Placement Investment Documents.

 

(d)       Except as otherwise provided in this Agreement, all actions to be
taken and all documents to be executed and delivered at the Closing shall be
deemed to have been taken, delivered and executed simultaneously, and no action
shall be deemed taken nor any documents deemed executed or delivered until all
have been taken, delivered and executed.

 



 

Article II
REPRESENTATIONS AND WARRANTIES OF the TCV Holders

 

As an inducement to the Company to enter into and perform this Agreement, each
of the TCV Holders, severally and not jointly, hereby makes the following
representations and warranties to the Company as of the date hereof:

 

2.1         Organization and Power. Such TCV Holder is a limited partnership
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation. Such TCV Holder has all requisite limited
partnership power and authority to execute and deliver this Agreement and each
other agreement, document, instrument or certificate contemplated by this
Agreement to which it is a party, to perform its obligations hereunder and to
consummate the transactions contemplated hereby

 

2.2         Authorization, etc. All limited partnership action on the part of
such TCV Holder necessary for the authorization, execution, delivery and
performance by such TCV Holder of this Agreement, and the consummation of the
transactions contemplated hereby, has been taken. This Agreement has been duly
and validly executed by such TCV Holder, and, upon delivery hereof by such TCV
Holder, will constitute a valid and binding obligation of such TCV Holder
enforceable against such TCV Holder in accordance with its terms, except as such
enforceability may be limited by applicable laws relating to bankruptcy,
insolvency, reorganization, moratorium or other similar legal requirement
relating to or affecting creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

 



3 

 

  

2.3         Non-Contravention; Approvals; Actions.

 

(a)       The authorization, execution, delivery and performance by such TCV
Holder of this Agreement, and the consummation by such TCV Holder of the
transactions contemplated hereby, do not and will not: (i) violate or result in
the breach of any provision of the certificate of limited partnership and
limited partnership agreement of such TCV Holder; or (ii) with such exceptions
that, individually or in the aggregate, are not reasonably likely to have a
material and adverse effect on its ability to perform its obligations under this
Agreement, whether after the giving of notice or the lapse of time or both: (x)
violate any provision of, constitute a breach of, or default under, or result in
or permit the cancellation, termination or acceleration of any material contract
to which such TCV Holder is a party; or (y) violate any provision of, constitute
a breach of, or default under, any applicable law.

 

(b)       No consent, waiver, approval, authorization, order or permit of, or
declaration, filing or registration with, or notification to, any governmental
authority or other third party is required to be made or obtained by such TCV
Holder in connection with the authorization, execution, delivery and performance
by such TCV Holder of this Agreement, and the consummation by the Company of the
transactions contemplated hereby, except (i) applicable filing requirements
under federal or state securities or “blue sky” Laws, and (ii) where the failure
to obtain such consent, approval, authorization or action, or to make such
filing or notification would not, when taken together with all other such
failures by such TCV Holder, reasonably be expected to have a material and
adverse effect on the ability of such TCV Holder to perform its obligations
under this Agreement or consummate the transactions contemplated by this
Agreement.

 

(c)       There are no claims, actions, suits, proceedings or investigation
pending or, to the knowledge of such TCV Holder, threatened against such TCV
Holder, any of the assets or properties of such TCV Holder, or any of the
directors and officers of such TCV Holder in their capacity as directors or
officers that would reasonably be expected to have a material and adverse effect
on the ability of such TCV Holder to perform its obligations under this
Agreement or consummate the transactions contemplated by this Agreement.

 

2.4         No Encumbrances. Except pursuant to the Investor Rights Agreement
and the Securities Purchase Agreement, dated as of November 15, 2007, by and
among the Company and the TCV Holders (the “Securities Purchase Agreement”),
such TCV Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to such TCV Holder’s shares of Series B Preferred
Stock free and clear of all rights and Encumbrances (as defined below), and such
TCV Holder has full power and authority to transfer and dispose of such shares
of Series B Preferred Stock free and clear of any right or Encumbrance. Other
than the transactions contemplated by this Agreement, there is no outstanding
agreement or other right of any person to acquire all or any of the Series B
Preferred Stock from such TCV Holders. “Encumbrances” shall mean any security or
other property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.

 



4 

 

 

2.5         Investment Representations.

 

(a)       Such TCV Holder understands and hereby acknowledges that it is aware
that the Stock Consideration has not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any similar state securities laws.

 

(b)       Such TCV Holder is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act. Such TCV
Holder is acquiring the Stock Consideration for its own account and not with a
view to, or for sale in connection with, any distribution thereof in violation
of federal or state securities laws. By reason of its business or financial
experience, such TCV Holder has the capacity to protect its own interest in
connection with the transactions contemplated hereunder.

 

(c)       Such TCV Holder acknowledges that (i) it has conducted its own
investigation of the Company and the terms of the Stock Consideration, (ii) it
has had access to the Company’s filings with the U.S. Securities and Exchange
Commission (the “SEC”) and to such financial and other information as it deems
necessary to make its decision to acquire the Converted Shares and the Stock
Consideration, and (iii) has been offered the opportunity to conduct such review
and analysis of the business, assets, condition, operations and prospects of the
Company and to ask questions of the Company and received answers thereto, each
as it deemed necessary in connection with the decision to acquire the Converted
Shares and the Stock Consideration. Such TCV Holder further acknowledges that it
has had such opportunity to consult with its own counsel, financial and tax
advisors and other professional advisers as it believes is sufficient for
purposes of the acquisition of the Stock Consideration.

 

(d)       The foregoing, however, does not limit or modify the representations
and warranties of the Company in Article III of this Agreement or the right of
such TCV Holder to rely thereon. Such TCV Holder further understands and
acknowledges that the representations and warranties contained in this Article
II may be relied upon by the Company as the basis, in part, for the exemption of
the Stock Consideration from the registration requirements under all such
federal and state laws. Except for the representations and warranties contained
in Article III of this Agreement, such TCV Holder acknowledges that neither the
Company nor any person on behalf of the Company makes, and such TCV Holder has
not relied upon, any other express or implied representation or warranty with
respect to the Company or with respect to any other information provided to such
TCV Holder in connection with the transactions contemplated by this Agreement.

 



5 

 

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As an inducement to the TCV Holders to enter into and perform this Agreement,
the Company hereby makes the following representations and warranties to the TCV
Holders that, except as set forth in the SEC Filings where specifically
referenced or on the corresponding sections of the schedules delivered herewith
(collectively, the “Disclosure Schedules”):

 

3.1         Organization and Power. Each of the Company and its Subsidiaries is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (to the
extent the concept of good standing is recognized in the relevant jurisdiction)
and has all requisite power and authority to carry on its business as now
conducted and to own or lease its properties. The Company has all requisite
corporate power and authority to execute and deliver this Agreement and each
other agreement, document, instrument or certificate contemplated by this
Agreement to which it is a party, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign corporation or other
entity and is in good standing in each jurisdiction (to the extent the concept
of good standing is recognized in the relevant jurisdiction) in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to be in good standing or
so qualify has not had and could not reasonably be expected to have a Material
Adverse Effect. The Company’s Subsidiaries are listed on Schedule 3.1 hereto. 



 

3.2         Authorization, etc. All corporate action on the part of the Company
necessary for the authorization, execution, delivery and performance by the
Company of this Agreement, and the consummation of the transactions contemplated
hereby, has been taken. This Agreement has been duly and validly executed by the
Company, and, upon delivery hereof by the Company, will constitute a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable laws
relating to bankruptcy, insolvency, reorganization, moratorium or other similar
legal requirement relating to or affecting creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). Assuming the accuracy of the representations and warranties of the TCV
Holders set forth in Section 2.5, the offer and sale of the Stock Consideration
pursuant to this Agreement will be exempt from the registration requirements of
the Securities Act.

 

3.3         Non-Contravention; Approvals; Litigation; Compliance.

 

(a)       The authorization, execution, delivery and performance by the Company
of this Agreement, and the consummation by the Company of the transactions
contemplated hereby, do not and will not: (i) violate or result in the breach of
any provision of the certificate of incorporation and bylaws of the Company;
(ii) require any approval by the stockholders of the Company, including any
approval by the shareholders of the Company under Nasdaq Rule 5635; or (iii)
with such exceptions that, individually or in the aggregate, are not reasonably
likely to have a material and adverse effect on its ability to perform its
obligations under this Agreement, whether after the giving of notice or the
lapse of time or both: (x) violate any provision of, constitute a breach of, or
default under, or result in or permit the cancellation, termination or
acceleration of any material judgment, order, writ, decree or contract required
to be filed as an exhibit to one of the Company’s filings with the SEC; or (y)
violate any provision of, constitute a breach of, or default under, any
applicable law.

 



6 

 

 

(b)       No consent, waiver, approval, authorization, order or permit of, or
declaration, filing or registration with, or notification to, any governmental
authority or other third party is required to be made or obtained by the Company
in connection with the authorization, execution, delivery and performance by the
Company of this Agreement, and the consummation by the Company of the
transactions contemplated hereby, except (i) applicable filing requirements
under federal or state securities or “blue sky” Laws, and (ii) where the failure
to obtain such consent, approval, authorization or action, or to make such
filing or notification would not, when taken together with all other such
failures by the Company, reasonably be expected to have a material and adverse
effect on the ability of the Company to perform its obligations under this
Agreement or consummate the transactions contemplated by this Agreement.

 

(c)       There are no claims, actions, suits, proceedings or investigation
pending or, to the knowledge of the Company, threatened against the Company, any
of the assets or properties of the Company, or any of the directors and officers
of the Company in their capacity as directors or officers that would reasonably
be expected to have a material and adverse effect on the ability of the Company
to perform its obligations under this Agreement or consummate the transactions
contemplated by this Agreement.

 

(d)       The Company has not, in connection with the transactions contemplated
by this Agreement, engaged in: (a) any form of general solicitation or general
advertising (as those terms are used within the meaning of Rule 502(c)
promulgated under the Securities Act); (b) any action involving a “public
offering” within the meaning of Section 4(a)(2) of the Securities Act; or (c)
any action that would require the registration under the Securities Act of the
offering and sale of the Stock Consideration pursuant to this Agreement. As used
herein, the terms “offer” and “sale” have the meanings specified in Section
2(a)(3) of the Securities Act.

 

(e)       The consummation of the transactions contemplated hereby complies with
Section 160 of the General Corporation Law of the State of Delaware, the capital
of the Company is not currently impaired, and the consummation of the
transactions contemplated by this Agreement will not cause any impairment of the
capital of the Company. 



 

3.4         Authorized Stock. All of the shares of the Stock Consideration have
been duly authorized and, when delivered to the TCV Holders upon the
consummation of the transactions contemplated hereby, will be validly issued and
fully paid and nonassessable and will not be subject to any preemptive right or
any restrictions on transfer under applicable law or any contract to which the
Company is a party, other than those under applicable state and federal
securities and antitakeover laws and the Investor Rights Agreement. When issued
in accordance with the terms hereof, the Stock Consideration will be free and
clear of all Encumbrances imposed by or through the Company, except for
restrictions imposed by federal or state securities or “blue sky” laws and
except for those imposed pursuant to this Agreement or the Investor Rights
Agreement.

 

3.5         Capitalization.

 

(a)       The authorized capital stock of the Company (immediately prior to the
Closing) consists of 100,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, par value $0.01 per share (“Preferred Stock”).

 



7 

 

 

(b)       As of the date hereof, the issued and outstanding capital stock of the
Company consists of 43,411,044 shares of Common Stock issued, of which
35,877,562 shares are outstanding and 7,533,482 shares are held as treasury
stock, and 5,500 shares of Series B Preferred Stock. There are no other
outstanding shares of Preferred Stock. In addition, options to purchase an
aggregate of 5,383,261 shares of Common Stock have been granted and are
unexercised under the Stock Plans, and unvested restricted stock units (or RSUs)
for an aggregate of 763,067 shares have been granted under the Stock Plans.

 

(c)       Except as provided in this Agreement and the Private Placement
Agreement: (i) no subscription, warrant, option, convertible security or other
right issued by the Company to purchase or acquire any shares of capital stock
of the Company is authorized or outstanding; (ii) except as set forth on
Schedule 3.5(c)(ii), there is not any commitment of the Company to issue any
subscription, warrant, option, convertible security or other such right or to
issue or distribute to holders of any shares of its capital stock any evidences
of indebtedness or assets of the Company; (iii) the Company has no obligation to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof; and (iv) there are no agreements between the Company and any
holder of its capital stock relating to the acquisition, disposition or voting
of the capital stock of the Company. No person or entity is entitled to any
preemptive right granted by the Company with respect to the issuance of any
capital stock of the Company. Except as provided in the Investor Rights
Agreement and the registration rights agreement entered into in connection with
the consummation of the transactions contemplated by the Private Placement
Agreement (the “New Registration Rights Agreement”), no person or entity has
been granted rights by the Company with respect to the registration of any
capital stock of the Company under the Securities Act.

 

3.6         Private Placement Agreement. True, correct and complete copies of
the Private Placement Agreement and the New Registration Rights Agreement, each
dated as of the date hereof, and any other agreements or arrangements entered
into between or among the Company and the Investors in connection with or
related to the Concurrent Private Placement (all such agreements, the “Private
Placement Investment Documents”), have been delivered to the TCV Holders.

 

3.7         Delivery of SEC Filings; Business. The Company has made available to
the TCV Holders through the SEC’s EDGAR system, true and complete copies of the
Company’s reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the two
(2) years prior to the date hereof (collectively with all amendments, exhibits,
financial statements, notes and schedules thereto, the “SEC Filings”). The SEC
Filings are the only filings required of the Company pursuant to the Exchange
Act for such period. The Company and its Subsidiaries are engaged in all
material respects only in the business described in the SEC Filings.

 



8 

 

 

3.8         No Material Adverse Change. Since December 31, 2016, except for the
transactions contemplated hereby and by the Private Placement Investment
Documents, or as identified and described on Schedule 3.8, there has not been:

 

(i)       any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2017, except for changes in the ordinary course of
business which have not had and would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

 

(ii)      any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii)     any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

 

(iv)     any waiver, not in the ordinary course of business, by the Company or
any Subsidiary of a material right or of a material debt owed to it;

 

(v)      any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);

 

(vi)     any change or amendment to the Company’s Certificate of Incorporation
or Bylaws, or material change to any Material Contract or arrangement by which
the Company or any Subsidiary is bound or to which any of their respective
assets or properties is subject;

 

(vii)    any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;

 

(viii)   any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;

 

(ix)      the loss of the services of any key employee, or material change in
the composition or duties of the senior management of the Company or any
Subsidiary;

 

(x)       the loss, to the Company’s Knowledge, threatened loss of any customer
which has had or could reasonably be expected to have a Material Adverse Effect;
or

 

(xi)     any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 



9 

 

 

3.9         SEC Filings; Financial Information; S-3 Eligibility.

 

(a)       At the time of filing thereof, the SEC Filings complied as to form in
all material respects with the requirements of the Exchange Act and, as of their
respective dates, did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Company’s Knowledge, the
written information furnished by or on behalf of the Company to any of the TCV
Holders prior to the date hereof in connection with the transactions
contemplated hereby which is not included in the SEC Filings (including, without
limitation, information referred to in Section 2.5(c) of this Agreement or in
the Disclosure Schedules to this Agreement), taken as a whole, does not contain,
as of the date furnished, any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made;
provided that with respect to projections, forecasts, estimates, budgets and
other forward-looking statements and information that were prepared by the
Company, the Company only represents that such projections, forecasts,
estimates, budgets and other forward-looking information were prepared in good
faith upon assumptions believed by the Company to be reasonable at the time
made. 



 

(b)       The financial statements included in each SEC Filing comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing
(or to the extent corrected by a subsequent restatement) and present fairly, in
all material respects, the consolidated financial position of the Company as of
the dates shown and its consolidated results of operations and cash flows for
the periods shown, and such financial statements have been prepared in
conformity with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, except for
normal year-end audit adjustments and as otherwise as permitted by Form 10-Q
under the Exchange Act).

 

(c)       The Company satisfies the “registrant requirements” for use of Form
S-3 set forth in General Instruction I.A to Form S-3 promulgated by the SEC.

 

3.10       Tax Matters. The Company and each of its Subsidiaries has filed all
tax returns required to be filed by the Company or such Subsidiary with all
appropriate governmental agencies within the applicable periods for such filings
(with due regard to any extension) and has paid all taxes required to be paid,
except for any such failures to file or pay that would not individually or in
the aggregate have a Material Adverse Effect. No material deficiencies for any
tax are currently assessed against the Company or any of its Subsidiaries, and
no tax returns of the Company or any of its Subsidiaries have been audited
during the last three years, and, there is no such audit pending or, to the
knowledge of the Company, contemplated. There is no outstanding claim by an
authority in a jurisdiction where the Company does not file tax returns that it
is or may be subject to the imposition of any material tax by that jurisdiction.

 

3.11       Title to Properties. The Company and its Subsidiaries do not own any
real property; except as disclosed in the SEC Filings, the Company and each
Subsidiary has good and marketable title to all personal property owned by it,
in each case free from liens, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or currently
planned to be made thereof by them; and except as disclosed in the SEC Filings,
the Company and each Subsidiary holds any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or currently planned to be made thereof by them.

 



10 

 

 

3.12       Certificates, Authorities and Permits. The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where such failure has not had and would not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, would reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

3.13       Labor Matters. Except as described on Schedule 3.13, the Company has
described in, or filed as an exhibit to, the SEC Filings filed prior to the date
of this Agreement all of the following types of documents, agreements, plans or
arrangements that are required by federal securities laws to be described in, or
filed as an exhibit to, the SEC Filings: employment agreements, consulting
agreements, deferred compensation, pension or retirement agreements or
arrangements (including all “employee pension benefit plans” as defined in
Section 3(2) of ERISA, bonus, incentive or profit-sharing plans or arrangements,
or labor or collective bargaining agreements in effect by the Company and its
Subsidiaries) (the “ERISA Documents”). Except for any compliance failures that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (a) the Company and its Subsidiaries are in compliance
in all respects with all applicable laws and regulations relating to labor,
employment, fair employment practices, terms and conditions of employment, and
wages and hours, and with the terms of the ERISA Documents; and (b) each such
ERISA Document is in compliance in all respects with all applicable requirements
of ERISA. To the Company’s Knowledge, none of the Company’s or its Subsidiaries’
employees are obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of his or her employment obligations to the Company or its Subsidiaries
or that would conflict with the Company’s and its Subsidiaries’ business as now
conducted or proposed to be conducted, except for such contracts and other
agreements, judgments, decrees and orders that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. 



 

3.14       Intellectual Property. All Intellectual Property Rights purported to
be owned by the Company or any of its Subsidiaries that were developed, worked
on or otherwise held by any employee, officer, consultant or otherwise are owned
free and clear by the Company or one of its Subsidiaries (as the case may be) by
operation of law or have been validly assigned to the Company one of its
Subsidiaries (as the case may be) other than those Intellectual Property Rights
where the failure to own or assign such rights would not, individually or in its
aggregate be reasonably likely to have a Material Adverse Effect. The
Intellectual Property Rights are sufficient in all material respects to carry on
the business of the Company and each of its Subsidiaries as presently conducted
and as proposed to be conducted. To the Knowledge of the Company, with such
exceptions as are not, individually or in the aggregate reasonably likely to
have a Material Adverse Effect, the Intellectual Property Rights purported to be
owned by the Company or any of its Subsidiaries do not infringe the intellectual
property rights of any third party. To the Knowledge of the Company, the conduct
of the Company’s and its Subsidiaries’ businesses as currently conducted does
not infringe or otherwise impair or conflict with (collectively, “Infringe”) any
Intellectual Property Rights of any third party or any confidentiality
obligation owed to a third party, and, to the Company’s Knowledge, the
Intellectual Property Rights and Confidential Information of the Company and its
Subsidiaries which are necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted are not being Infringed by any third party. There is no
litigation or order pending or outstanding or, to the Company’s Knowledge,
threatened, that seeks to limit or challenge or that concerns the ownership,
use, validity or enforceability of any Intellectual Property Rights or
Confidential Information of the Company and its Subsidiaries and the Company’s
and its Subsidiaries’ use of any Intellectual Property Rights or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.

 



11 

 

 

3.15       Litigation. With such exceptions that, individually or in the
aggregate, are not reasonably expected to have a Material Adverse Effect, there
is no litigation or governmental proceeding pending or, to the Company’s
Knowledge, threatened, against the Company or any of its Subsidiaries or
affecting any of the properties or assets of the Company or any of its
Subsidiaries. Neither the Company nor any Subsidiary is in default with respect
to any order, writ, injunction, decree, ruling or decision of any court,
commission, board or other government agency that is expressly applicable to the
Company or any Subsidiary or any of their assets or property.

 

3.16       Insurance Coverage. The Company and each Subsidiary maintains
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company and each
Subsidiary. All such insurance is fully in force, except where the failure to be
in full force has not had and would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

3.17       Compliance with Nasdaq Continued Listing Requirements. Except as
described in the SEC Filings, the Company is in compliance with applicable
Nasdaq continued listing requirements. Except as described in the SEC Filings,
there are no proceedings pending or, to the Company’s Knowledge, threatened
against the Company relating to the continued listing of the Common Stock on
Nasdaq and the Company has not received any notice of, nor to the Company’s
Knowledge is there any basis for, the delisting of the Common Stock from Nasdaq.
The issuance by the Company of the Stock Consideration shall not have the effect
of delisting or suspending the Common Stock from Nasdaq.

 

3.18       Brokers and Finders. No Person will have, as a result of the
transactions contemplated hereby or by the Private Placement Investment
Documents, any valid right, interest or claim against or upon the Company, any
Subsidiary or an TCV Holder for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than as described in Schedule 3.18. The Company
shall pay, and hold each TCV Holder harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim.

 

3.19       Transactions with Affiliates. Except as disclosed in the SEC Filings
or as disclosed on Schedule 3.19, none of the officers or directors of the
Company and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 



12 

 

 

3.20       Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002, as amended, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and that are currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets or incurrence of liabilities
is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets and liabilities
is compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences. The Company has
established and maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act). Such disclosure
controls and procedures are designed to provide reasonable assurance that
material information relating to the Company, including its Subsidiaries, that
is required to be disclosed by the Company in the reports that it furnishes or
files under the Exchange Act is reported within the time periods specified in
the rules and forms of the SEC and that such material information is
communicated to the Company’s management to allow timely decisions regarding
required disclosure. To the Company’s Knowledge, there is no (i) significant
deficiency in the design or operation of internal controls which could adversely
affect the Company’s or any of its Subsidiary’s ability to record, process,
summarize and report financial data or any material weaknesses in internal
controls; or (ii) fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s or any of its
Subsidiary’s internal controls.

 

3.21       Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.

 

3.22       Investment Company. Neither the Company nor any of its Subsidiaries
is, and immediately after giving effect to the sale of the Shares in accordance
with this Agreement and the application of the proceeds thereof will not be
required to be registered as, an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

3.23       Sufficient Funds. Assuming the concurrent consummation of the
Concurrent Private Placement, the Company has sufficient cash or other sources
of immediately available funds to pay the Cash Consideration at the Closing in
accordance with this Agreement.

 

3.24       Solvency. At and immediately after the Closing, each of the Company
and its Subsidiaries (a) will be solvent (in that both the fair value of its
assets will not be less than the sum of its debts and that the present fair
saleable value of its assets will not be less than the amount required to pay
its probable liability on its recourse debts as they mature or become due), (b)
will have adequate capital and liquidity with which to engage in its business
and (c) will not have incurred and does not plan to incur debts beyond its
ability to pay as they mature or become due.

 



13 

 

 

3.25       Delaware Section 203. The Board at a duly held meeting of the board
prior to execution and delivery of this Agreement by the Company approved the
issuance of the Stock Consideration to the TCV Holders and the other
transactions contemplated by this Agreement for purposes of Section 203 of the
General Corporation Law of the State of Delaware.

 

3.26       Conduct of Business. Neither the Company nor any of its Subsidiaries
is in violation of any term of or in default under its Certificate of
Incorporation, any certificate of designations, preferences or rights of any
other outstanding series of Preferred Stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 



 

3.27       Compliance with Anti-Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, those of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the USA Patriot Act of 2001 and
the applicable money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

3.28       No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any director, officer, employee,
agent, Affiliate or other person associated with or acting on behalf of the
Company or any of its Subsidiaries or Affiliates is, or is directly or
indirectly owned or controlled by, a Person that is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Departments of State or Commerce
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) or any other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its Subsidiaries located, organized or resident in a country or territory that
is the subject or target of a comprehensive embargo or Sanctions prohibiting
trade with the country or territory, including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria (each, a “Sanctioned Country”); no action of the
Company or any of its Subsidiaries in connection with the execution, delivery
and performance of this Agreement and the Private Placement Investment Documents
or the consummation of any other transaction contemplated hereby or thereby or
the fulfillment of the terms hereof or thereof, will result in the proceeds of
the transactions contemplated hereby or thereby being used, or loaned,
contributed or otherwise made available, directly or indirectly, to any
Subsidiary, joint venture partner or other person or entity, for the purpose of
(i) unlawfully funding or facilitating any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) unlawfully funding or facilitating any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, or since the Company’s or such subsidiary’s
formation, whichever is more recent, the Company and its Subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

 



14 

 

 

3.29       Anti-Bribery. Neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge, any director, officer, employee, agent, Affiliate or
other person associated with or acting on behalf of the Company, or any of its
Subsidiaries or Affiliates, has (i) used any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee, to any employee or agent of
a private entity with which the Company does or seeks to do business (a “Private
Sector Counterparty”) or to foreign or domestic political parties or campaigns
from corporate funds, (iii) violated or is in violation of any provision of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), the U.K Bribery Act 2010, or any other similar law of any
other jurisdiction in which the Company operates its business, including, in
each case, the rules and regulations thereunder, (iv) taken, is currently taking
or will take any action in furtherance of an offer, payment, gift or anything
else of value, directly or indirectly, to any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (v) otherwise made any bribe,
rebate, payoff, influence payment, unlawful kickback or other unlawful payment;
the Company and each of its respective Subsidiaries has instituted and has
maintained, and will continue to maintain, policies and procedures reasonably
designed to promote and achieve compliance with the laws referred to in (iii)
above and with this representation and warranty; and none of the Company, nor
any of its Subsidiaries or Affiliates will directly or indirectly use the
proceeds of the transactions contemplated hereby or by the Private Placement
Investment Documents or lend, contribute or otherwise make available such
proceeds to any subsidiary, Affiliate, joint venture partner or other person or
entity for the purpose of financing or facilitating any activity that would
violate the laws and regulations referred to in (iii) above. 



 

3.30       Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).

 

3.31       No Disqualification Events. With respect to Stock Consideration to be
issued and sold hereunder, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the TCV Holders a copy of any disclosures provided thereunder.

 



15 

 

 

3.32       Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result, or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Shares, (ii) other than
the Persons set forth on Schedule 3.18, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Shares, or (iii) other than
the Persons set forth on Schedule 3.18, paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

 

3.33       No Other Representations. Except for the representations and
warranties contained in Article II of this Agreement, the Company acknowledges
that neither TCV Holder nor any person on behalf of either TCV Holder makes, and
the Company has not relied upon, any other express or implied representation or
warranty with respect to either TCV Holder or with respect to any other
information provided to the Company in connection with the transactions
contemplated by this Agreement.

 

Article IV
ADDITIONAL AGREEMENTS

 

4.1         Investor Rights Agreement. The Parties hereby acknowledge and agree
that the terms and provisions of the Investor Rights Agreement shall continue in
full force and effect, including all such terms and provisions that are
applicable to the Registrable Securities (as defined in the Investor Rights
Agreement), which the parties agree shall apply to and include the Stock
Consideration in all respects and that the Stock Consideration shall be treated
as Registrable Securities for all purposes under the Investor Rights Agreement;
provided, however, that (a) no Demand Notice (as defined in the Investor Rights
Agreement) will be made by the TCV Holders pursuant to Section 5 of the Investor
Rights Agreement with respect to the Stock Consideration prior to the 90th day
following the issuance of the Stock Consideration, (b) on the 90th day following
the issuance of the Stock Consideration, the TCV Holders shall be deemed to have
delivered, and the Company shall be deemed to have received, a Demand Notice in
accordance with Section 5(a) of the Investor Rights Agreement with respect to a
Demand Shelf Registration (as defined in the Investor Rights Agreement) covering
the resale of all of the Stock Consideration as Registrable Securities, and,
upon further notice from the TCV Holders to the Company, the TCV Holders may
specify that the sale of all or a portion of the Stock Consideration
constituting Registrable Securities is to be conducted as an underwritten
offering off of such Demand Shelf Registration pursuant to Section 5(f) and the
other terms of the Investor Rights Agreement, and (c) such deemed Demand Notice
shall be treated as an additional Demand Notice under Section 5(a) of the
Investor Rights Agreement made in accordance with and subject to the terms and
conditions thereof (including Section 8 of the Investor Rights Agreement), and
shall be in addition to, and shall not reduce, the one Demand Notice that the
Holders owning a majority of the Registrable Securities are currently entitled
to pursuant to Section 5(a) of the Investor Rights Agreement, including a Demand
Notice specifying that the sale of Registrable Securities is to be conducted
through an underwritten offering pursuant to Section 5(f) of the Investor Rights
Agreement. Pursuant to Section 7 of the Investor Rights Agreement, the TCV
Holders, holding a majority of the Registrable Securities, hereby consent to the
grant of registration rights to the investors in the Concurrent Private
Placement as contemplated by the New Registration Rights Agreement; provided
that such registration rights are pari passu with or junior to the rights of the
TCV Holders as holders of Registrable Securities pursuant to the Investor Rights
Agreement; and provided further that the investors in the Concurrent Private
Placement shall not have any “piggyback” or similar participation rights with
respect to any Demand Shelf Registration, including any underwritten offering of
Registrable Securities made pursuant to a Demand Shelf Registration.

 



16 

 

 

4.2         Securities Purchase Agreement; Short Sales.

 

(a)       The Company and each of the TCV Holders agree that effective as of the
consummation of the Closing, the Securities Purchase Agreement and any
confidentiality or non-disclosure agreement between or among the Company and the
TCV Holders shall terminate in its entirety, and the Company and the TCV Holders
shall have no further rights or obligations thereunder.

 

(b)       Each TCV Holder agrees that for so long as such TCV Holder or any of
its Restricted Affiliates (as defined below) owns any of the shares of Common
Stock constituting the Stock Consideration, it will not, and it will not cause,
suffer or permit any of its Restricted Affiliates to, enter into any Short Sales
(as defined below). Notwithstanding the foregoing, the Company and the TCV
Holders agree that nothing in this Section 4.2(b) shall restrict the ability of
a TCV Holder or any of its Restricted Affiliates to outright sell, distribute or
transfer any of the shares of Common Stock constituting the Stock Consideration.

 

(c)       For purposes of Section 4.2, “Restricted Affiliate” means: (i) any
individual, corporation, partnership, limited liability company, joint venture,
trust or unincorporated organization or a government or agency or political
subdivision thereof (each, a “Person”) who is directly or indirectly responsible
for the formation, management, operations, oversight or administration of the
TCV Holders (including, without limitation, any principals, partners or
employees of any such Person); (ii) any investment fund directly or indirectly
formed or controlled by any one or more Persons referred to in the preceding
clause (i); and (iii) any direct or indirect subsidiary (as defined in Rule
1-02(x) of Regulation S-X promulgated by the SEC, a “Subsidiary”) of any Person
referred to in the preceding clauses (i) or (ii) in which any one or more such
Persons have the right to elect (directly or indirectly) a majority of the board
of directors (or a comparable governing body with a different name) of such
Subsidiary or own a majority of the voting securities entitled to elect the
board of directors (or comparable governing body with a different name) of such
Subsidiary. For purposes of Section 4.2, “Short Sale” means: (i) a sale of
Common Stock that is marked as a short sale; (ii) any entering into or
establishment of any arrangement constituting a “put equivalent position,” as
defined by Rule 16a-1(h) promulgated under the Securities Exchange Act of 1934,
as amended; (iii) entering into any swap, option or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of Common Stock, whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise; or (iv) the announcement of any intent to do any of the
foregoing.

 



17 

 

 

4.3         Tax Treatment. The exchange of the Series B Preferred Stock for the
Stock Consideration and the Cash Consideration pursuant to this Agreement is
intended to qualify as a recapitalization within the meaning of Section
368(a)(1)(E) of the Internal Revenue Code of 1986, as amended (the “Code”), with
the Stock Consideration and the Cash Consideration having been received pursuant
to Section 354(a)(1) of the Code and Section 356(a)(1)(B) of the Code,
respectively, and this Agreement shall constitute a “plan of reorganization”
described in Treasury Regulations Section 1.368-1(c). The parties agree to
prepare and file their U.S. federal, state and local income tax returns in a
manner consistent with the foregoing sentences of this Section 4.4 and shall not
take any tax position inconsistent therewith for tax purposes, including income
tax purposes.

 

4.4         Form D, Blue Sky and Nasdaq. The Company agrees to file a Form D
with respect to the Stock Consideration as required under Regulation D and to
provide a copy thereof to each TCV Holder promptly after such filing. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Stock
Consideration for sale to the TCV Holders at the Closing pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the TCV Holders. The Company
shall make all filings and reports relating to the offer and sale of the Stock
Consideration required under applicable securities or “blue sky” laws of the
states of the United States. The Company shall file with Nasdaq a Notification
Form: Listing of Additional Shares for the listing of the Stock Consideration on
the Nasdaq Capital Market, a copy of which shall be provided to the TCV
Holders. 



 

4.5         Further Assurance. From and after the date hereof, the TCV Holders
and the Company shall execute and deliver such further instruments of
conveyance, transfer and assignment and shall take such other actions as a Party
may reasonably request of another Party in order to effectuate the purposes of
this Agreement and carry out the terms hereof.

 

Article V
Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement will have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.

 



18 

 

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Intellectual Property Rights” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
properties, liabilities, operations, results of operations, condition (financial
or otherwise), business, or prospects of the Company and its Significant
Subsidiaries, individually or taken as a whole, (ii) the transactions
contemplated hereby or the Private Placement Investment Documents or (iii) the
ability or authority of the Company to perform its obligations under this
Agreement or the Private Placement Investment Documents.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Significant Subsidiaries,
individually or taken as a whole, including those that have been filed or were
required to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Nasdaq” means The Nasdaq Capital Market. 



 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“SEC Filings” has the meaning set forth in Section 3.7.

 

“Significant Subsidiary” means each of Bankers Financial Products Corporation
(d/b/a RateWatch), The Deal, LLC and Management Diagnostics Limited (d/b/a
BoardEx).

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 



19 

 

 

Article VI
MISCELLANEOUS

 

6.1         Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, illegal or unenforceable, such
provision shall be severed and enforced to the extent possible or modified in
such a way as to make it enforceable, and the invalidity, illegality or
unenforceability thereof shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement.

 

6.2         Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the Laws of the State of New York without regard
to the conflicts of laws principles thereto.

 

6.3         Consent to Jurisdiction; Waiver of Jury Trial. Each Party hereby
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York any action arising out of or relating to this Agreement and
agrees that all claims in respect of such action may be heard and determined in
any such court. Each Party waives any defense of inconvenient forum to the
maintenance of any action so brought. Any Party may make service on the other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of Notices in Section
6.5. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTIONS, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
AN ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.3.

 

6.4         Remedies. The Company and the TCV Holders agree that irreparable
damage would occur and that the other Parties would not have any adequate remedy
at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the Company and the TCV Holders shall without the necessity of
proving the inadequacy of money damages or posting a bond be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms, provisions and covenants contained herein, this being in
addition to any other remedy to which they are entitled at law or in equity. No
failure or delay of any Party in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor will any single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce such
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Parties hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder.

 



20 

 

 

6.5         Notices. All notices, demands, consents, approvals, requests or
other communications which any of the Parties may desire or be required to give
hereunder (collectively, “Notices”) shall be in writing and shall be given by a
nationally recognized overnight courier, facsimile (or like transmission) or by
PDF via email and addressed as follows:

 

If to a TCV Holder:

 

Technology Crossover Ventures 

528 Ramona Street 

Palo Alto, California 94301 

Attention: General Counsel 

Facsimile: (650) 618-1989 

Email: legal@tcv.com

 

With a copy to (which shall not constitute notice to such TCV Holder):

 

Latham & Watkins LLP
140 Scott Drive 

Menlo Park, California 94025 

Attention: Joshua M. Dubofsky 

Facsimile: (650) 463-2600 

Email: josh.dubofsky@lw.com

 

If to the Company:

 

TheStreet, Inc. 

14 Wall Street, 15th Floor 

New York, New York 10005 

Attention: Heather Mars, General Counsel 

Facsimile: (212) 321-5015 

Email: heather.mars@thestreet.com

 

With a copy to (which shall not constitute notice to the Company):

 

Orrick, Herrington & Sutcliffe LLP 

405 Howard Street 

San Francisco, California 94105
Attention: Karen Dempsey
Fax: (415) 773-5759 

Email: kdempsey@orrick.com

 



21 

 

 

The Company or the TCV Holders may change its address for Notices hereunder by a
Notice given pursuant to this Section 6.5. A Notice sent in compliance with the
provisions of this Section 6.5 shall be deemed given on the first business day
following the day on which the Notice was delivered to an overnight courier or,
if notice is given by facsimile or email, upon confirmation of transmission by
the transmitting equipment or email confirmation that such notice was received,
as the case may be.

 

6.6         Expenses. All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, including accounting
and legal fees shall be paid by the party incurring such expenses, except that,
upon consummation of the transactions contemplated hereby, the Company shall pay
up to $50,000 of the reasonable and documented out-of-pocket fees and expenses
incurred by the TCV Holders, including the reasonable and documented fees and
expenses of counsel for the TCV Holders. 



 

6.7         Indemnification. In consideration of each TCV Holder’s execution and
delivery of this Agreement and in addition to all of the Company’s other
obligations hereunder, the Company shall defend, protect, indemnify and hold
harmless each TCV Holder and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement or
any other certificate, instrument or document contemplated hereby or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby, other than claims for
indemnification within the scope of Section 10 of the Investor Rights Agreement,
(ii) any transaction used to finance in whole or in part, directly or
indirectly, the Cash Consideration, the exchange of the Series B Preferred Stock
or the other transactions contemplated hereby, including the Concurrent Private
Placement, or (iii) the status of such TCV Holder as an investor in the Company
pursuant to the transactions contemplated by this Agreement, except, in each
case, with respect to any Indemnified Liabilities that resulted solely from any
TCV Holder’s gross negligence, willful misconduct or fraud. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 6.7 shall be the same as those
set forth in Section 10 of the Investor Rights Agreement.

 



22 

 

 

6.8         References, Pronouns and Headings. Except as otherwise specifically
indicated, all references to Section or Subsection numbers refer to Sections and
Subsections of this Agreement and all references to Exhibits refer to the
Exhibits attached hereto. The words “hereby,” “hereof,” “herein,” “hereto,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular Section or Subsection hereof. The word “hereafter” shall
mean after, and the term “heretofore” shall mean before, the date of this
Agreement. The word “including” shall not be construed as terms of limitation.
As used herein, all pronouns shall include the masculine, feminine, neuter,
singular and plural thereof wherever the context and facts require such
construction. The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.

 

6.9         Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the Parties will bind and inure to the benefit of the respective
permitted successors and assigns of the Parties, whether so expressed or not.

 

6.10       Entire Agreement. This Agreement (together with the Investor Rights
Agreement) among the Company and the TCV Holders constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, between the Parties with respect to the subject matter hereof or
thereof. No representation, inducement, promise, understanding, condition or
warranty not set forth in this Agreement (or in any other agreements
contemplated hereby) has been made or relied upon by any Party. This Agreement
is not intended to confer upon any person other than the Parties any rights or
remedies hereunder. This Agreement may not be modified or amended and no
provision hereof may be waived except by an instrument or instruments in writing
signed by each Party hereto.

 

6.11       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument, and all signatures need not appear on any one
counterpart. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile or by electronic delivery in PDF format shall be
sufficient to bind the Parties to the terms and conditions of this Agreement.

 

[Signature page follows]

 



23 

 



 

The Parties have executed this Exchange Agreement as of the date first above
written.

 

  THESTREET, INC.             By: /s/ David A. Callaway     Name: David A.
Callaway     Title:   Chief Executive Officer             TCV VI, L.P.     By:
Technology Crossover Management VI, L.L.C.     Its: General Partner            
By: /s/ Frederick D. Fenton   Name: Frederick D. Fenton     Title:   Attorney in
Fact             TCV MEMBER FUND, L.P.     By: Technology Crossover Management
VI, L.L.C.     Its: General Partner             By: /s/ Frederick D. Fenton  
Name: Frederick D. Fenton     Title:   Attorney in Fact  

 



 

 

 

Exhibit A

 

Holder  Number of Shares of
Series B Preferred Stock   Number of Shares of
Stock Consideration   Amount of Cash Consideration  TCV VI, L.P.   5,455.95095  
 5,951,946   $19,839,821.64  TCV Member Fund, L.P.   44.04905    48,054  
$160,178.36  Total   5,500.00    6,000,000   $20,000,000.00 

 



 

 



 

Disclosure Schedules

 

These are the “Disclosure Schedules” referred to in the Exchange Agreement dated
as of November 10, 2017 (the “Exchange Agreement”) among TheStreet, Inc., a
Delaware corporation, TCV VI, L.P., a Delaware limited partnership, and TCV
Member Fund, L.P., a Cayman Islands exempted limited partnership. Capitalized
terms used but not defined herein have the meanings assigned to them in the
Exchange Agreement.

 

Schedule 3.1        Organization and Power.

 

Subsidiaries of the Company:

 

Entity 

 

Jurisdiction of Organization 

Bankers Financial Products Corporation   Wisconsin BankingMyWay.com, LLC  
Wisconsin Boardex LLC   Delaware Management Diagnostics Limited   United Kingdom
MDL ESOP Limited   United Kingdom SP-TSC Holdings LLC   Delaware Stockpickr LLC
  Delaware The Deal L.L.C.   Delaware

 

Schedule 3.5(c)(ii)             Capitalization.

 

The transactions contemplated by the following:

 

a.           Employment Agreement dated as of November 8, 2017, between James J.
Cramer and the Company (the “Cramer Employment Agreement”).

 

Schedule 3.8        No Material Adverse Change.

 

The transactions contemplated by the following:

 

b.           Cramer Employment Agreement.

 



 DS-1

 

 

Schedule 3.13      Labor Matters.

 

The following agreements:

 

a.           Cramer Employment Agreement.

 

Schedule 3.18      Brokers and Finders.

 

The following agreements: 



 

a.           Letter Agreement, dated September 11, 2017, between TheStreet, Inc.
and Lake Street Capital Markets, LLC.

 

b.           Letter Agreement, dated November 7, 2017, between TheStreet, Inc.
and B. Riley FBR, Inc.

 

Schedule 3.19      Transactions with Affiliates.

 

The transactions contemplated by the following:

 

a.           Cramer Employment Agreement.

 



DS-2 

 

